Order issued November 29, 2012

                                                                           O05±XO




                                           In The
                                ourf of Appeal
                         ifth listri t of     at alla
                                    No. 0~-12-00255oCR
                                    No.

                           JOSUE SUAREZ PABLO, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. F10-25375-I

                                          ORDER
                     Before Justices O’Neill, FitzGerald, and Lang-Miers

       Based on the Court’s opinion of this date, we GRANT the July 23, 2012 motion of

Robert T. Baskett for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk

of the Court to remove Robert T. Baskett as counsel of record for appellant. We DIRECT the

Clerk of the Court to send a copy of this order and all future correspondence to Josue Suarez

Pablo, No. 1770616, San Saba Unit, 206 South Wallace Creek Road, San Saba, Texas, 76877.